DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2020, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed claims 7, 14, and 19. The original disclosure does not describe “a further package” or configuring the shuffling system to pack the package in a further package. At para. 0054, the specification describes the package as being “further wrapped with a transparent shrink film”, but a wrapping of shrink film is different in scope from a package. Therefore, the original disclosure would not reasonably convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-14 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 7, 14, and 19, the limitation “the shuffling system is configured to pack the package in a further package, thereby resulting in double wrapping” renders the claims indefinite, because it is unclear in view of Applicant’s disclosure what structure(s) would be encompassed by the term “a further package”. The specification uses the term “package” to refer to a box. The specification makes no mention of the package being packed “in a further package”, but does describe the package being wrapped in shrink film. In view of the inconsistency between the specification and claims, it is unclear what would be included in the scope of “a further package,” such that the claimed configuration of the shuffling system is 
Claim 8 recites “sequencers or controllers” in line 3 and “sequencers and controllers” in line 8. It is unclear whether the claim requires both sequencers and controllers. It appears in view of Applicant’s disclosure that “sequencers and controllers” in line 8 should read --sequencers or controllers--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US Patent No. 6,250,632, hereinafter Albrecht) in view of Shigeta (US Patent No. 8,371,583, hereinafter Shigeta).
Regarding claim 1, Albrecht discloses a shuffling system (Fig. 1) comprising: a shuffling device (automatic card sorter 20, col. 6, lines 4-5) which shuffles a playing card set (game cards 22; col. 6, lines 5-6) making up a predetermined number of decks of playing cards (col. 2, lines 40-41; col. 2, lines 30, sorting cards 22 into a predetermined random sequence to provide a shuffled stack); a controller (100; col. 6, lines 13-14) which controls operations of the shuffling device (20; col. 11, lines 49-51, col. 12, lines 29-50); and a processor (microprocessor 112; col. 11, lines 21-24) which controls the controller (100; col. 11, lines 47-48; col. 12, lines 20-26); 
Albrecht discloses a single shuffling device with a corresponding controller, processor, and random generator, rather than multiple shuffling devices with corresponding controllers, processors, and random generators as claimed. However, in the art of card shuffling systems, Shigeta teaches (Fig. 3) that it may be desirable to employ multiple, independently controlled shuffling devices in sequence (100a, 100b; col. 4, line 65-col. 5, line 20) for shuffling a playing card set, wherein the shuffling system is configured to shuffle a card set using the multiple shuffling devices (100a, 100b) so that the cards of the card set are arranged randomly by the shuffling devices (100a, 100b) to each of which the cards of the card set are fed (col. 5, lines 11-20), so that each of the multiple shuffling devices (100a, 100b) sorts the cards of the card set one by one in a respective random order (col. 5, lines 11-20), in order to shuffle the playing cards more randomly (col. 5, lines 18-20). Therefore, it would have been obvious to one of 
Regarding claim 2, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 1. Albrecht further teaches each of the shuffling devices (20) includes a respective number of pockets (col. 2, lines 66-67, “slots”) into which the cards of the card set (22) are inserted during each of the sorts (as shown in Fig. 8). Albrecht does not teach a total of all the pockets of the multiple shuffling devices is less than a total number of the cards of the card set. However, Shigeta further teaches (Fig. 3) a total of all the pockets of the multiple shuffling devices (e.g., seven pockets of device 100a + seven pockets of device 100b = 14 pockets; see col. 4, lines 11-15) is less than a total number of cards of the card set to be shuffled (e.g., four standard decks of 52 cards = 208 total cards; or eight standard decks of 52 cards = 416 cards; see col. 2, lines 54-57). Therefore, it would have been obvious to one of ordinary skill in the art, when modifying Albrecht in view of Shigeta as discussed above, to reduce the total number of pockets to less than the total number of cards, since Shigeta teaches that fewer pockets are known to be suitable for randomly shuffling a card set (Shigeta, col. 4, lines 12-15).
claim 3, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 1. The modified Albrecht further teaches, for each shuffling device (20 of Albrecht) of the multiple shuffling devices (as modified above for claim 1 in view of Shigeta), the respective processor (112) which controls the respective controller (100) by which the respective shuffling device (20) is operated, outputs multiple sets of random numerical values (col. 4, lines 18-20, a series of predetermined sequences, including predetermined random sequences as described at col. 11, lines 29-32) from the corresponding random generator (120) of the respective processor (112), and the respective controller (100) is configured to select and use one out of the multiple sets of random numerical values (col. 6, lines 13-14, “a predetermined sequence is selected by the controller 100”) to control the corresponding shuffling device (20).
Regarding claim 4, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 1. Shigeta further teaches (Fig. 3) the system is configured to control the multiple shuffling devices so that the multiple shuffling devices perform their respective sorts sequentially one after another (col. 5, lines 11-20), one of the multiple shuffling devices (100b, Fig. 3) performing a final one of the sorts (col. 5, lines 58-60), wherein the shuffling device (100b) that performs the final one of the sorts (col. 5, lines 58-60) includes a mechanical card collector (receding partition plates 107a-f or robot arm, col. 4, lines 35-55, understood to be included in both shuffling devices 100a, 100b of Fig. 3) configured to mechanically gather into a single stack the cards sorted by the shuffling device (100b) that performs the final one of the sorts, and the shuffling system is configured to pack the single stack into a package (paper box 11, Figs. 1, 2, and 5; col. 6, lines 21-45). Although Shigeta does In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding claim 5, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 4. Shigeta further teaches (Fig. 1a) the shuffling system is configured to generate for, and assign to, each of a plurality of instances of the package (11) generated by the shuffling system, a respective unique ID (bar code 13a, col. 2, line 66-col. 3, line 3; col. 5, lines 60-65; col. 6, lines 21-24).
Regarding claim 6, the modified Albrecht teaches the claimed shuffling system substantially as claimed, as set forth above for claim 4. Shigeta teaches (Fig. 1a) the package (11) of the single stack of sorted playing cards prepared using the shuffling system, as discussed in detail above.
Regarding claim 8, Albrecht discloses a shuffling system (Fig. 1) comprising: a shuffling device (automatic card sorter 20, col. 6, lines 4-5); a controller (100; col. 6, lines 13-14); and a processor (microprocessor 112; col. 11, lines 21-24) which controls the controller (100; col. 11, lines 47-48; col. 12, lines 20-26) and has a random generator (120; col. 11, lines 22-23); wherein the system is configured to provide a set of cards (game cards 22; col. 6, lines 5-6) that make up one or more decks (col. 2, lines 40-41) to the shuffling device (20) to shuffle the set of cards (22) under control of the controller (100) using a set of numerical values (col. 11, lines 21-24, 
Albrecht discloses a single shuffling device with a corresponding controller and processor, rather than multiple shuffling devices with corresponding controllers and processors as claimed. However, in the art of card shuffling systems, Shigeta teaches (Fig. 3) that it may be desirable to provide a same set of cards (1, col. 2, line 51; col. 5, lines 13-20) to multiple shuffling devices in sequence (100a, 100b; col. 4, line 65-col. 5, line 20) to each shuffle the same set of cards, with each machine (100a, 100b) being controlled independently of the other (col. 5, lines 16-18), in order to shuffle the playing cards more randomly (col. 5, lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Albrecht by adding at least one additional shuffling device identical to the first shuffling device, as suggested by Shigeta, each additional shuffling device including a corresponding controller and processor with a random number generator commanding a set of numerical values as discussed above with respect to the first shuffling device of Albrecht (in order to control the shuffling machines independently of each other as taught by Shigeta, col. 5, lines 16-18), and providing the same set of cards to the multiple shuffling devices to each shuffle the same set of cards, so that the playing cards are more randomly shuffled (Shigeta, col. 5, lines 18-20). 
Regarding claim 9, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 8. Albrecht further teaches each of the shuffling devices (20) includes a respective number of pockets (col. 2, lines 66-67, “slots”) into which the cards of the card set (22) are inserted during the shuffling (as shown in Fig. 8). Albrecht does not teach a 
Regarding claim 10, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 8. The modified Albrecht further teaches, for each processor of each shuffling device (20 of Albrecht) of the multiple shuffling devices (as modified above for claim 8), the respective processor (112) outputs multiple sets of random numerical values (col. 4, lines 18-20, a series of predetermined sequences, including predetermined random sequences as described at col. 11, lines 29-32) from the respective random generator (120) of the respective processor (112), and the respective controller (100) that is controlled by the respective processor (112) is configured to select and use one out of the multiple sets of random numerical values (col. 6, lines 13-14, “a predetermined sequence is selected by the controller 100”) to control the respective shuffling device (20) that the respective controller (100) controls.
claim 11, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 8. Shigeta further teaches (Fig. 3) the system is configured to control the multiple shuffling devices so that the multiple shuffling devices perform their respective shuffles sequentially one after another (col. 5, lines 11-20), one of the multiple shuffling devices (100b, Fig. 3) performing a final one of the shuffles (col. 5, lines 58-60), the final shuffling device (100b) including a mechanical card collector (receding partition plates 107a-f or robot arm, col. 4, lines 35-55, understood to be included in both shuffling devices 100a, 100b of Fig. 3) configured to mechanically gather into a single stack the cards shuffled by the shuffling device (100b) that performs the final shuffle, and the shuffling system is configured to pack the single stack into a package (paper box 11, Figs. 1, 2, and 5; col. 6, lines 21-45). Although Shigeta does not explicitly state that the packing is performed using an automatic packager, it would have been obvious to one of ordinary skill in the art to automate the packing step with an automatic packager as broadly claimed, since the court has held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding claim 12, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 11. Shigeta further teaches (Fig. 1a) the shuffling system is configured to generate for, and assign to, each of a plurality of instances of the package (11) generated by the shuffling system, a respective unique ID (bar code 13a, col. 2, line 66-col. 3, line 3; col. 5, lines 60-65; col. 6, lines 21-24).
claim 13, the modified Albrecht teaches the claimed shuffling system substantially as claimed, as set forth above for claim 11. Shigeta teaches (Fig. 1a) the package (11) of the single stack of shuffled cards prepared using the shuffling system, as discussed in detail above.
Regarding claim 15, Albrecht discloses a shuffling system (Fig. 1) comprising: a shuffling device (automatic card sorter 20, col. 6, lines 4-5); a controller (100; col. 6, lines 13-14) which independently controls operations of the shuffling device (20; col. 11, lines 49-51, col. 12, lines 29-50); and a processor (microprocessor 112; col. 11, lines 21-24) that has a random generator (120; col. 11, lines 22-23) configured to generate a plurality of sets of random numerical values (col. 4, lines 18-20, a series of predetermined sequences, including predetermined random sequences as described at col. 11, lines 29-32); wherein the system is configured to provide a set of cards (22; col. 6, lines 2-4) that make up one or more decks (col. 2, lines 40-41) to the shuffling device (20) to shuffle the set of cards (22) under control of the controller (100) that is configured to select and use one out of the plurality of sets of random numerical values (col. 6, lines 13-14, “a predetermined sequence is selected by the controller 100”) according to which the shuffling device (20) is controlled by the controller (100) to perform the shuffle (according to the predetermined random sequence, col. 11, lines 20-32).
Albrecht discloses a single shuffling device with a corresponding controller, rather than multiple shuffling devices with multiple respective controllers. However, in the art of card shuffling systems, Shigeta teaches (Fig. 3) that it may be desirable to provide a same set of playing cards to each of multiple independently controlled shuffling machines in sequence (100a, 100b; col. 4, line 65-col. 5, line 20) to each independently shuffle the same set of cards, 
Regarding claim 16, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 15. Albrecht further teaches each of the shuffling devices (20) includes a respective number of pockets (col. 2, lines 66-67, “slots”) into which the cards of the card set (22) are inserted during the shuffling (as shown in Fig. 8). Albrecht does not teach a total of all the pockets of the multiple shuffling devices is less than a total number of the cards of the card set. However, Shigeta further teaches (Fig. 3) a total of all the pockets of the multiple shuffling devices (e.g., seven pockets of device 100a + seven pockets of device 100b = 14 pockets; see col. 4, lines 11-15) is less than a total number of cards of the card set to be shuffled (e.g., four standard decks of 52 cards = 208 total cards; or eight standard decks of 52 cards = 416 cards; see col. 2, lines 54-57). Therefore, it would have been obvious to one of ordinary skill in the art, when modifying Albrecht in view of Shigeta as discussed above, to reduce the total number of pockets to less than the total number of cards, since Shigeta teaches that fewer pockets are known to be suitable for randomly shuffling a card set (Shigeta, col. 4, lines 12-15). In addition, because Albrecht teaches that the generation of the plurality of sets of random numerical values includes generating a plurality of sets of random numerical 
Regarding claim 17, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 15. Shigeta further teaches (Fig. 3) the system is configured to control the multiple shuffling devices so that the multiple shuffling devices perform their respective shuffles sequentially one after another (col. 5, lines 11-20), one of the multiple shuffling devices (100b, Fig. 3) performing a final one of the shuffles (col. 5, lines 58-60), wherein the shuffling device (100b) that performs the final one of the shuffles (col. 5, lines 58-60) includes a mechanical card collector (receding partition plates 107a-f or robot arm, col. 4, lines 35-55, understood to be included in both shuffling devices 100a, 100b of Fig. 3) configured to mechanically gather into a single stack the cards shuffled by the shuffling device (100b) that performs the final one of the shuffles, the shuffling system is configured to pack the single stack into a package (paper box 11, Figs. 1, 2, and 5; col. 6, lines 21-45); and the shuffling system is configured to generate for, and assign to, each of a plurality of instances of the package (11) generated by the shuffling system, a respective unique ID (bar code 13a, col. 2, line 66-col. 3, line 3; col. 5, lines 60-65; col. 6, lines 21-24). Although Shigeta does not explicitly state that the packing is performed using an automatic packager, it would have been obvious to one of ordinary skill in the art to automate the packing step with an automatic packager as broadly claimed, since the court has held that broadly providing an automatic means to replace In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding claim 18, the modified Albrecht teaches the claimed shuffling system substantially as claimed, as set forth above for claim 17. Shigeta teaches (Fig. 1a) the package (11) of the single stack of shuffled playing cards prepared using the shuffling system, as discussed in detail above.
Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Shigeta, in further view of MakePlayingCards.com (non-patent literature; hereinafter MPC).
Regarding claims 7, 14, and 19, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claims 6, 13, and 18, respectively. Albrecht and Shigeta do not explicitly teach that the shuffling system is configured to pack the package in a further package. However, it is old and well-known in the playing card art, as evidenced by MPC, to pack a package of playing cards in a further package (MPC NPL document, pg. 6, “Packaging/Boxes”; pg. 7, “box is also individually shrink-wrapped prior to being securely packed for delivery”), thereby resulting in a double wrapping. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Albrecht by configuring the system to pack the package in a further package, for example, a shrink wrap as taught by MPC, in order to protect the package from tampering.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stevens et al. (US Patent No. 5,000,453, hereinafter Stevens).
Regarding claim 20, Stevens discloses a method for shuffling playing cards of a playing card set that makes up a predetermined number of decks (col. 2, lines 28-53; col. 13, lines 24-30; col. 15, lines 34-46), the method comprising: in a first shuffling step, a first processor (computer 602; col. 12, lines 1-11) controlling a shuffling device (card shuffling and cutting system 10; col. 6, lines 4-8) to shuffle the playing card set according to a first random set of numerical values (col. 15, lines 24-33), so that the playing cards of the playing card set are physically sorted by a first sort (col. 14, lines 34-37; col. 15, lines 24-28; col. 15, line 50, “the first shuffle and cut routine”); and in a second shuffling step (col. 15, lines 46-55, “a second shuffle and cut routine performed in the same manner as the first shuffle and cut routine”) that is performed following the first shuffling step and prior to output of the playing card set (col. 15, line 56-col. 16, line 2), which had been shuffled in the first shuffling step, from the shuffling device (10), a random generator (col. 15, line 24, “random number generator”) controlling the shuffling device (10) to shuffle, according to a second random set of numerical values (col. 15, or random number generator” and the second shuffling step to “a second processor or random generator.” The broadest reasonable interpretation of the claim encompasses a method in which the first shuffling step is controlled by a first processor and the second shuffling step is controlled by a random generator. The claim does not require two processors or two random number generators, nor does the claim require that the first processor or random number generator is independent of the second processor or random generator. The method of Stevens includes a processor (computer 602) and a random generator (col. 9, line 35; col. 15, lines 24-25, “random number generator”). The processor (602) and the random number generator both control the first shuffling step and the second shuffling step (see col. 15, lines 46-55, “a second shuffle and cut routine performed in the same manner as the first shuffle and cut routine”). Therefore, the processor (602) can reasonably be said to control the first shuffling step (together with the random number generator), and the random number generator can reasonably be said to control the second shuffling step (together with the processor 602) as claimed.
Response to Arguments
Applicant's arguments filed October 8, 2020, have been fully considered but they are not persuasive. 
claims 1, 8 , and 15, in response to Applicant’s argument that one of ordinary skill in the art would not modify Albrecht to use two shuffling devices in sequence because Albrecht’s shuffling device sorts the cards into a predetermined randomized sequence, the examiner notes that Applicant’s shuffling device also sorts the cards into a predetermined randomized sequence, as recited in claims 1, 8, and 15 (claim 1, lines 16-19, “sorts the cards of the card set one by one in a respective random order using the one or more respective sets of numerical values output for the respective shuffling device from the respective one or more random generators”; claim 8, lines 7-9, “shuffle the same set of cards … using a respective set of numerical values commanded by the respective random generator”; claim 15, lines 8-13, “shuffle the same set of cards … [using] one out of the plurality of sets of random numerical values according to which the respective shuffling device is controlled … to perform the respective shuffle”). In response to Applicant’s argument that Albrecht does not use a randomized control of the sorter but instead uses randomization to preselect a fixed order to implement, it appears to the examiner that Applicant’s invention similarly uses randomization to preselect a fixed order to implement, i.e., by using a set of numerical values generated by a random number generator to sort the cards according to the generated set of numerical values. This interpretation of the claimed invention is consistent with Applicant’s disclosure. See para. 0038:
“The sequencer or controller 101A is configured to have a memory (not illustrated) storing a look-up table for assigning any of the pockets 200a to 200g based on the set 10A of random numerical values. For example, when the first digit of the set 10A of random numerical values is ‘3’, the sequencer or controller 101A controls to move the card feeder 201 to the position facing the third pocket 200c from the top based on the look-up table, and send out the first card 1 to the pocket 200c.”

The examiner finds nothing in the language of the claims to distinguish Applicant’s shuffling devices from the shuffling device taught by Albrecht, other than the use of multiple 
In response to Applicant’s argument that Shigeta does not suggest using independent random sets of numerical values for the shuffles, the examiner notes that Shigeta teaches that the shuffling machines (100a, 100b, Fig. 3) are “controlled independently of each other”. Moreover, the Albrecht shuffling device includes an integral controller (100, Figs. 1 and 6) with an internal microprocessor (112, designated μP in Fig. 6) and random number generator (120, Fig. 6).  (For clarity, the examiner notes that in Fig. 6, reference character ‘112’ has been used twice, to refer to both the internal microprocessor μP of the controller 100 and to a remote computer. It is the internal microprocessor μP that reads on the claimed processor.) When modifying Albrecht to use two of the Albrecht shuffling devices in sequence, it would have been obvious to one of ordinary skill in the art to simply provide two identical shuffling devices, each having the controller, microprocessor, and random number generator taught by Albrecht, as a simple and straightforward solution to shuffling the cards by two shuffling devices in sequence to more randomly order the cards. The random number generator of Albrecht’s shuffling device is an integral component of the shuffling device, and when providing two such shuffling devices, it would have been obvious to include all of the same integral components for both of the shuffling devices. Modifying Albrecht to include an additional, identical shuffling device, having the same features as the first Albrecht shuffling device, would have been a simple 
In response to Applicant’s argument that one of ordinary skill in the art would instead provide the same random number generator for both shuffling devices, the examiner notes that claim 15 recites a single random number generator for both shuffling devices. It is the examiner’s position that either modification would have been obvious to one of ordinary skill in the art -- either employing two identical shuffling devices of Albrecht, each having its own controller, microprocessor, and random number generator, as set forth above for claims 1 and 8; or including two substantially identical shuffling devices of Albrecht each having its own controller, with a processor and a random generator generating random numerical values for both shuffling devices, as set forth above for claim 15. Applicant’s argument regarding the obviousness of using a single random number generator for both shuffling devices appears to support the examiner’s conclusion of obviousness with respect to claim 15. In response to Applicant’s argument that one of ordinary skill in the art would not use two separate random number generators because using only one random number generator would reduce cost and space, the examiner notes that a random number generator may be simply a software program residing in the processor memory (see Albrecht, col. 11, lines 27-29) and as such would not be expected to represent any great increase in cost or space. 
With respect to claim 20, in response to Applicant’s argument that Stevens teaches only a single physical sort and does not teach two physical sorts, the examiner notes that Stevens explicitly discloses that, once the first shuffle and cut routine is accomplished, “a second shuffle or random number generator” and the second shuffling step to “a second processor or random generator.” As discussed above, the broadest reasonable interpretation of the claim encompasses a method in which the first shuffling step is controlled by a first processor and the second shuffling step is controlled by a random generator. The method of Stevens includes a processor (602) and a random number generator (col. 9, line 35; col. 15, lines 24-25). The processor (602) and the random number generator both control the first shuffling step and the second shuffling step (see col. 15, lines 46-55, “a second shuffle and cut routine performed in the same manner as the first shuffle and cut routine”). Therefore, the processor (602) can reasonably be said to control the first shuffling step (together with the random number generator), and the random number generator can reasonably be said to control the second shuffling step (together with the processor 602) as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /April 7, 2021/